El Juez Asociado Sr. Hernández,
emitió la siguiente opinión del Tribunal.
El presente es un recurso de apelación interpuesto por Pascual Cordero contra sentencia de la Corte de Distrito de Ponce que le condena en causa por delito de escala-miento en segundo grado.
La acusación tuvo lugar en lo. de Setiembre del año próximo pasado, 31 habiéndola negado- Pascual Cordero, se celebró el correspondiente juicio, habiendo sido decla-rado culpable y condenado en unión de otro á la pena de un año de Presidio en el Departamental de la Isla con tra-bajos forzados y al pagó de las costas.
Apeló Cordero contra dicha sentencia, pero en la copia de autos remitida por el Secretario de la Corte sentencia-dora no aparece protesta alguna formulada, ni constan las pruebas que se practicaron, ni hay pliego de excepcio-nes, ni tampoco el apelante ha presentado alegato alguno en apoyo de su recurso.
No habiendo alegado el recurrente ni encontrado este Tribunal motivo alguno que aconseje la revocación de la sentencia, debe confirmarse ésta con las costas del recur-so á cargo de Pascual Cordero.

Confirmada.

*288Jueces concurrentes: Sues. Presidente Quiñones, y_ Asociados, Pigueras y MacLeary. ,
El Juez Asociado Sr. Wolf no formó Tribunal en la vista de este caso.